Case 2:20-cv-02151-PKH Document 22                 Filed 05/03/21 Page 1 of 1 PageID #: 2124




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

TRACY HOLLIS                                                                       PLAINTIFF

v.                                   No. 2:20-CV-02151

ANDREW SAUL, Commissioner,
Social Security Administration                                                   DEFENDANT

                                            ORDER

       The Court has received a report and recommendations (Doc. 21) from United States

Magistrate Judge Mark E. Ford. The Magistrate recommends that the Court grant Defendant’s

motion to remand. Plaintiff’s counsel has informed the Court that no objections are forthcoming,

and the Court need not wait until the deadline to object has passed to rule on this matter. The

report and recommendations (Doc. 21) is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s motion to remand (Doc. 20) is

GRANTED and this case is REMANDED to the Commissioner for further administrative action

pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED this 3rd day of May, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
